Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-41 of U.S. Patent No. 8,877,062. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and claims of ‘062 taken in combination, commonly recite an extracorporeal blood circuit comprising hollow fiber membranes and blood tubing, and the substantially the same limitations regarding surface modifying macromolecules comprised in the membranes or tubing, it being obvious to one of ordinary skill in the blood purification art to have provided the structure of the instant apparatus claims, in view of substantially corresponding method claims of patent ‘062.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,687,597. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim and claims of ‘062 commonly recite blood tubing and substantially the same limitations regarding surface modifying macromolecules comprised in the tubing.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,884,146. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim and claims of ‘146 taken in combination, commonly recite a hollow fiber membrane and substantially the same limitations regarding surface modifying macromolecules comprised in the tubing.
Claims 2-12 and 14-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, in line 2, “the hollow fiber membrane” lacks antecedent basis, being inconsistent with recitation in line 1 of “hollow fiber membranes”; and “formula (VII)” is confusing, since claim 2 lacks recitation of there being any preceding formulas (I) through (VI).
In claim 3, “base polymer associated with said hollow fiber membrane” is vague and ambiguous and inconsistent with recitation in claim 1 of “the hollow fiber membrane…comprise a base polymer”, (the base polymer being encompassed in the membrane). 
In claim 4, “base polymer associated with said blood tubing” is vague and ambiguous and inconsistent with recitation in claim 1 of “the blood tubing…comprise a base polymer”, (the base polymer being encompassed in the blood tubing). 
In claim 5, “the hollow fiber membrane” lacks antecedent basis, being inconsistent with recitation in claim 1 of “hollow fiber membranes”, it is also unclear whether the scope of “are antithrombogenic” encompasses the blood tubing or hollow fiber membrane(s) comprising other types of antithrombogenic surface modifying macromolecules than that described in claim 2.
In claim 6, the descriptive comparison of reduction of thrombi deposition is indefinite, since there are no clarifying limitations requiring construction of the membranes being compared with each other, and flow volumes and duration of blood flow through therethrough being identical; and “reduces adverse advents… (was “events” intended?) is also vague and ambiguous as the claim does not specify any specific condition treatment of the patient’s blood. Thus it is unclear whether the claim further limits or defines the recited extracorporeal blood circuit.
In claim 7, the descriptive comparison is similarly indefinite, since there are no clarifying limitations requiring construction of the membranes being compared with each other, and flow volumes and duration of blood flow through therethrough being identical. Thus it is unclear whether the claim further limits or defines the recited extracorporeal blood circuit.
In claims 8-10, it is unclear whether any additional component or structural feature of the blood circuit is being recited for containing anticoagulant. The term “standard dose” is also undefined. Thus, it is again unclear whether the claims further limit or define the recited extracorporeal blood circuit.
In claim 12, “the drip chamber” lacks antecedent basis, requiring correction of claim dependency to claim 11.
In claim 13, “formula (VII)” is confusing, since claim 2 lacks recitation of there being any preceding formulas (I) through (VI).
In each of claims 14 and 21, recitation of formula “(VI)” subsequent to the recitation of formula “(IV)” is confusing since the claim lacks recitation of there being any optional formula (V). 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6-10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  It is unclear whether the claims further limit or define the recited extracorporeal blood circuit since they do not clearly define any structural feature(s) or component(s) beyond what is recited in independent claim 2 to achieve the recited objectives or use of the apparatus for containing anticogulant. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over in view of Patil PGPUBS Document US 2003/0038074 in view of Wenthold et al patent 5,762,798 (Wenthold) and Esfand et al PGPUBS Document US 2007/0037891 (Esfand). Patil discloses a spinning solution for preparing hollow fiber membranes, the solution comprising an aprotic solvent such as dimethylformamide, dimethylsulfoxide or dimethylacetamide, base polymer, surfactant or surface-modifying macromolecule, porosity-effecting, i.e. hydrophilic “pore-forming” agent, and boiling solvent such as acetone or methyl-ethyl ketone (all disclosed in paragraphs [0012, 0049 and 0050] regarding utilization of a cast solution dissolved mixture which is processed with a spinneret solution.
Patil is silent regarding percentages of the ingredients in the solution mixture, although stating that its concentration of components in the solution may vary widely [0012]. The claim firstly differs by requiring that the solution comprises between 57-87% weight percentage of aprotic solvent, 10-25% of base polymer, up to 8% surface-modifying material, 3-10% of pore-forming agent and less than 25% of low boiling solvent.
Patil discloses the membrane as applied to processes for purifying water such as for medical patients [0003-0004]. Patil states that a spinneret assembly and associated spinning dope solution taught by Wenthold patent 5,762,798 can be applied. Wenthold teaches dope spinning solutions may typically contain 5-25% weight percentage of hydrophobic and hydrophilic base polymers, any percentage of aprotic and other organic solvent, 0.01 to 10% surface-modifying macromolecule or surfactant (column 5, lines 24-40 and column 6, lines 17-32). 
	Additionally, the particular percentages of the individual ingredients in the spinning solution are all deemed to be results-effective variables which are obvious to optimize by routine experimentation by testing the prepared membranes in actual filtering applications, and dependent upon selection of particular base polymer(s), and filtration conditions regarding membrane porosity, flow rates, temperatures and pressures applied. In addition, criticality of the specific ranges claimed has not been established. See MPEP Section 2144.05.
	Thus, it would have been obvious to one of ordinary skill in the membrane filtration art, to have optimized the percentages of the concentration of components utilized in the Patil spinning solution, in view of Wenthold, so as to be tailored to selection of particular base polymer(s), and filtration conditions regarding membrane porosity, flow rates, temperatures and pressures applied.
	The claims also differ by requiring that the surface-modifying agent comprises a macromolecule having a central oligomeric segment and polyfluoroalkyl end groups. 
Wenthold teaches or suggests the spinning solution of Patil being applied to hollow fiber membranes employed for either water filtration or for dialysis, hemodialysis or hemo- or ultra-filtration applied in medical applications (column 1, lines 30-42). 
In addition, Esfand teaches application of surfactants or surface-modifying polymers with the claimed central oligomeric segment and polyfluoroalkyl end groups [0022], and suggests such polymers being applied in surface-modifying applications [0011], including tangential-flow ultrafiltration membranes, suggesting hollow fiber membranes, for use in dialysis systems or other blood plasma purification applications [0003, 0130-0134]. Esfand teaches that such formulation achieves optimal biocompatibility and biodegradation properties while maintaining minimal changes in effectiveness and properties of the base material to which the surface-modifying material is applied [0003-0004].
	In summary, it would have been further obvious to the skilled artisan to have applied the Wenthold spinning solution to hollow fiber membranes employed for dialysis or other blood purification requiring ultrafiltration, as taught by Wenthold, since the spinning solution is known to be effective for effectively producing such hollow fiber membranes for medical purposes. It would have then been additionally obvious to include the claimed surface modifying macromolecules in the spinning solution of Patil, as taught by Wenthold in combination with Esfand, so as to achieve optimal biocompatibility and biodegradation properties for hollow fiber membrane employed in dialysis or otherwise employed for blood purification, while maintaining minimal changes in effectiveness and properties of the base material.
		ALLOWABLE SUBJECT MATTER
Claims 2-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 
Independent claim 2, and thus dependent claims 3-12, would distinguish in view of an extracorporeal blood circuit having a recited formula, as described, comprising a polypropylene oxide central segment, joined to a hard segment comprising hexamethyl diisocyanate, in turn joined to polyfluoro-organo groups at the formula ends. None of the applicant provided, or now cited prior art suggests such combination of monomers or groups in a component utilized in an extracorporeal blood circuit or other analogous device, in particular such polyfluoro-organo groups.
Independent claim 13, would similarly distinguish in view a dialysis kit comprising one or more of hollow fiber membrane, potted bundle, dialysis filter and blood tubing having a recited formula, as described, comprising a polypropylene oxide central segment, joined to a hard segment comprising hexamethyl diisocyanate, in turn joined to polyfluoro-organo groups at the formula ends. None of the applicant provided, or now cited prior art suggests such combination of monomers or groups in a component utilized in a hollow fiber membrane, potted bundle, dialysis filter and blood tubing or other analogous device, in particular such polyfluoro-organo groups.

Independent claim 14 and thus dependent claims 15-20, would distinguish in view of a potted bundle of hollow fiber membranes within an encasement having a recited formula, as described, comprising a polypropylene oxide central segment, joined to a hard segment comprising hexamethyl diisocyanate, in turn joined to polyfluoro-organo groups at the formula ends. None of the applicant provided, or now cited prior art suggests such combination of monomers or groups in a component utilized in a potted bundle of hollow fiber membranes or other analogous device, in particular such polyfluoro-organo groups.
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
10/13/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778